Ho opinion. Present — Dore, J. P., Cohn, Callahan, Van Yoorhis and Shientag, JJ.; Cohn, J., dissents and votes to affirm in the following memorandum: The modification of the order herein which has been directed was not sought by either party on this appeal. The court at Special Term followed a practice that has long been sanctioned in law by referring to an experienced and capable official referee the questions relating to the custody of a child. (Cf. Matter of Bull [Hellman], 266 App. Div. 290, affd. 291 H. Y. 792.) The chancellor has the right to have his conscience informed as to such a matter before he makes a final determination. (Bannon v. Bannon, 270 H. Y. 484, 492.) I can see no reason for interfering with the court’s discretion as exercised here. Accordingly, I dissent and vote to affirm.